DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-12 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (Patent App. Pub. No. EP3627554A1). 
Regarding claims 1 and 15, Jiang et al. shows in Figs. 1-8 a flat panel detector (FPD) comprising: substrate (01); a TFT on the substrate; a photoelectric converter (101) connected to the source (120) or the drain (121, i.e., the first electrode) of the TFT, the photoelectric converter may be a photodiode in which an N-type semiconductor material layer close to the substrate (01) is connected to the drain (121) of the TFT (i.e., the photodiode is located on a side of the drain remote from the substrate); a transparent electrode (22) located above the photodiode (which is located on the side of the photodiode remote from the drain); the polarizer electrode (14, i.e., the second electrode) is connected to a transparent electrode layer (22); as seen in 
Regarding claims 2, 11 and 12, Jiang et al. shows in Fig. 8 the front projection of the portion of the photodiode not covered by the transparent electrode onto the substrate fully falls within the front projection of the second electrode onto the substrate
TFT on the substrate (01); and a photoelectric converter (101) connected to the source (126) or the drain (121, i.e., the first electrode) of the TFT, the photoelectric converter may be a PIN type photodiode (See paragraphs 0027 to 0052).
Regarding claims 3-8 and 16-17, Jiang et al. shows in Figs. 1-8 a polarizing electrode (14) is connected to a transparent electrode layer (22); transparent electrode is formed on the photodiode, on the substrate of the above structure, an insulation layer (12, i.e., a passivation layer) and a resin layer (15) are deposited, and the passivation layer and the resin layer are subjected to a MASK process, an etching process, and a stripping process, so that a via (202) is formed on the passivation layer and the resin layer at a position corresponding to the transparent electrode layer, and the polarizing electrode is connected to the transparent electrode layer through the via; the polarizer electrode is located on the side of the passivation layer remote from the transparent electrode (See paragraphs 0027 to 0052). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-10, 13-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (Patent App. Pub. No. EP3627554A1).
Regarding claims 9 and 18, Jiang et al. does not disclose whether the material of the second electrode is a light shielding material. However, a light shielding material is well known electrode material. Therefore, it would have been obvious to one of ordinary skill in the art to provide a well-known light shielding material on the device of Jiang et al. for the purpose of saving the manufacturing cost.
Regarding claim 10, Jiang et al. shows in Fig. 8 the orthographic projection of the transparent electrode (22) on the base substrate (01) is not overlapped with the orthographic projection of the second electrode (14) on the base substrate.
Regarding claim 13, Jiang et al. does not disclose the plurality of the detection elements are arranged in an array. However, it is common knowledge for a person skilled in the art to arrange a plurality of arrays of detection units to form a detector. Therefore, on the basis of this comparative document, the above-mentioned common general knowledge is combined to obtain the technical solution claimed in the claims, it will be apparent to those skilled in the art that the claimed subject matter does not have the prominent substantive features and significant advancements and is therefore not inventive.
Regarding claim 14, Jiang et al. does not disclose the flat panel detector is an indirect flat panel detector. However, indirect flat panel detectors are a well-known flat panel detector configuration. Therefore, it would have been obvious to one of ordinary skill in the art to provide an indirect flat panel detector on the device of Jiang et al. for the purpose of saving the manufacturing cost.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Karim (Patent No. US 10,468,450 B2) discloses a photoconductive element for a digital X-ray imaging system which consists of a detector element comprising at least one semiconducting layer for absorbing photons, a first electrode coupled to a surface 
Ishino (Patent No. US 10,096,642 B2) discloses a photodiode device including a lower electrode and an upper electrode, and a photoelectric conversion layer put between the lower and upper electrodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.